Citation Nr: 0122402	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disorder, due 
to mercury exposure.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran in cases where there is a reasonable possibility that 
such development would help in substantiating the veteran's 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993). 

In this case, the veteran has not yet been examined by the VA 
for the purpose of determining the nature and etiology of his 
claimed dental disorder.  The claims file contains in-service 
and post-service dental records, as well as an April 2001 
statement from a private dentist who opined that "there is a 
possibility that [the veteran's] loss of teeth could be 
caused by his exposure to mercury while in service."   This 
statement, while indicating a possibility that the evidence 
supports the veteran's contentions, is not definite in nature 
and does not appear to reflect a review of the dental records 
contained in the claims file.  Accordingly, a VA examination 
conducted by a dental specialist who has reviewed the claims 
file is in order in this case.

The Board also observes that, during his May 2001 VA Travel 
Board hearing, the veteran reported a lengthy history of 
post-service dental treatment but was unsure of 


the availability of records of such treatment.  Further VA 
efforts should be made to ensure that any available dental 
records are obtained and added to the claims file.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA has also issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these additional reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is 


the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain the 
veteran's service medical and personnel 
records and associate them with the 
claims folder.  All efforts undertaken in 
this regard should be documented in the 
claims folder.

2.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all of his 
providers of dental care since his 
discharge from service and fill out a 
release form, with an address, for each 
listed provider.

3.  After securing the necessary 
release(s), the RO should request all 
reported records of dental treatment 
which are not currently associated with 
the veteran's claims file.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

4.  Then, the RO should afford the 
veteran a VA dental examination to 
determine the etiology, nature, and 
extent of his claimed dental disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the 


examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis for each 
dental disorder shown upon examination.  
For each diagnosed dental disorder, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to the veteran's period of active 
service.  In rendering the requested 
opinions, the examiner should discuss the 
role of claimed mercury exposure during 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
dental disorder, due to mercury exposure.  
The RO's decision must reflect 
consideration of the VCAA and 
implementing regulations.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this 


REMAND is to obtain additional development and adjudication, 
and the Board intimates no opinion, either factual or legal, 
as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


